DETAILED ACTION
Status of Application
	This action is responsive to non-provisional application filed 12/01/2020.  As filed, claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Claims
	Claims 19 and 20 are objected to because of the following informalities: the word “process” in each claim should be amended to –method-- for consistency in terminology (cf., claim 1).  
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Instantly, both claims recite the same limitation (“aromatics are present at less than 1 wt%, based upon the total weight of solvent in the activator solution”) and no substantive difference is discernible between the reference to claim 1 as a “process” (claim 20) rather than a “method” claim (claim 9).   Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouarge et al (US 8956573 B2).
 	Regarding Claim 11, reference to Fouarge et al describes a device for preparing and supplying a catalyst to a polymerization reactor (Col. 1, lines 47-48).  In specific embodiments, the device comprises:
	a storage vessel (Fig. 9: container vessel 2 or 20 and Col. 59, line 63 to Col. 60, line 4);
	a mixing vessel (Fig. 9: catalyst preparation vessel 3 and Col. 59, lines 35-38);
a polymerization reactor fluidly connected with the mixing vessel (Fig. 9: reactor 1 connected with catalyst preparation vessel 3 via conduits 7, 8).
Additional recitations of claim 11 pertain to an intended manner of using the claimed system or to the contents thereof during an intended operation, which are not germane to the patentability of the system itself.  That is, the preambular phrase “for introducing an activator to a polymerization reactor” and the recitation “configured to mix a liquid activator and aliphatic hydrocarbon solvent” do not expressly or impliedly require any structure in addition to that described in Fouarge et al.  Thus, the described device of Fouarge et al possesses all the structural elements of the applicants’ system as claimed, any difference resides in the manner in which the system is to be used, and the manner in which an apparatus is to be utilized is not germane to the issue of patentability of the apparatus itself.  See, MPEP 2115 (Material or Article worked upon does not limit apparatus claim) and In re Casey, 152 USPQ 235 (CCPA 1967).
	Regarding Claim 12, Fouarge et al further disclose a charge vessel fluidly connected with the mixing vessel and the polymerization reactor (Fig. 9: buffer vessel 4 connected with catalyst preparation vessel 3 and reactor 1 via conduits 7 and 8, respectively; and Col. 59, lines 38-40).
	Regarding Claim 13, Fouarge et al further disclose a metered valve configured to measure an amount of activator introduced to the mixing vessel (Fig. 9: control valve depicted on line connecting container vessel 2 to catalyst preparation vessel 3).  The recitation of an activator to be measured by the metered valve when in operation is not seen to define novel structure over Fouarge et al.  
	Regarding Claim 14, Fouarge et al further disclose a metered valve to measure an amount of aliphatic hydrocarbon solvent introduced to the mixing vessel (Fig. 9 and Col. 60, lines 32-34: inlet supply line 15 for supply of isobutane diluent to preparation vessel 3; and Fig. 11: control valve depicted in corresponding isobutane inlet system 9).  

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-169431A (‘JP ‘431’) (citing infra to corresponding machine translation). 
	Regarding Claim 15, JP ‘431 describes a system (polycondensation reaction system) comprising:
	a storage vessel (page 25 4th full paragraph: aluminum compound solution and phosphorus compound solution (as polyester polycondensation catalysts) stored in separate storage tanks);
	an inline mixer (id., the two solutions added together by mixing in an addition line added to the inline mixer); and 
	a polymerization reactor fluidly connected with the inline mixer (page 25, 3rd full paragraph: installation place of in-line mixer is not limited as long as it is a raw material supply line and/or a transfer line between reaction vessels; and page 22, 1st full paragraph: continuous polycondensation apparatus comprising three reaction vessels with solutions of the aluminum compound and the phosphorus compound supplied to the acid component in the polyester by continuous addition via an addition line to an in-line mixer).
The additional recitations in claim 15, namely the preambular phrase “for introducing an activator to a polymerization reactor” and the recitation “[inline mixer] configured to mix a liquid activator and aliphatic hydrocarbon solvent” do not expressly or impliedly require any structure in addition to that described in JP ‘431.  Thus, the described reaction system of JP ‘431 possesses all the structural elements of the applicants’ system as claimed, any difference resides in the manner in which the system is to be used, and the manner in which an apparatus is to be utilized is not germane to the issue of patentability of the apparatus itself.  See, MPEP 2115 and Casey, supra. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eswaran et al (US 2019/0247821 A1) is cited as pertinent to a solution polymerization reaction system which includes reactor feed streams 1.3, 1.4, 1.5, 1.6 (Fig. 1).  Stream 1.3 can be mixed with an activator stream that consists essentially of at least one activator and a process solvent ([0040]).  Stream 1.5 can be a slip stream derived from fresh monomer stream 1.1 that can be remixed with the activator/solvent stream 1.3 prior to entering reactor R1 ([0042]).  Eswaran et al mention that remixing the substreams 1.3, 1.4, 1.5 and 1.6 can be done with or without the use of static mixers (id.).  However, Eswaran et al do not teach the present invention, in particular the claimed features of: introducing an amount of liquid activator to a mixing vessel; mixing an aliphatic hydrocarbon solvent with the liquid activator in the mixing vessel to form an activator solution; and introducing the activator solution to a polymerization reactor. 

Allowable Subject Matter
	Claims 1-10 are allowed.  Claim 19 is allowable in substance.  
Claims 16-18 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	 
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-06-22